Citation Nr: 1034814	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974 
and from January 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which determined that new and 
material evidence had not been received sufficient to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  

In July 2007, the Board concluded that new and material had been 
received, reopened the Veteran's claim, and remanded the claim 
for further development, to include a VA examination to address 
the etiology of his right knee disorder.

In April 2009, the Board again remanded the Veteran's claim to 
permit him to undergo a second VA examination.  This was 
accomplished, and in June 2010, the VA Appeals Management Center 
issued a Supplemental Statement of the Case, which continued to 
deny the Veteran's claim.  The claims folder has since been 
returned to the Board for further appellate proceedings.


FINDING OF FACT

The probative evidence of record is against finding that the 
Veteran's right knee disorder is etiologically related to a 
disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's right knee disorder was neither incurred in, nor 
aggravated by active duty service, and right knee arthritis did 
not manifest to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of a February 2004 letter.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection, the division of 
responsibility between the appellant and VA for obtaining the 
required evidence, and requested that the appellant provide any 
information or evidence in his possession that pertained to such 
claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board 
notes that a subsequent letter, dated August 2007, satisfied the 
requirements of Dingess and informed the Veteran of how VA 
determines the disability rating and effective date elements of a 
claim.

      b.) Duty to Assist  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, post-service VA and private 
treatment records, and VA examination reports dated July 2008 and 
July 2009.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any available treatment records pertaining to his 
claim that he wished to have considered that have not already 
been obtained and associated with the claims folder.

As will be discussed in greater detail below, during the July 
2008 examination, the examiner concluded that he was unable to 
provide an opinion regarding the etiology of the Veteran's right 
knee disorder without resorting to speculation.  Accordingly, the 
Board remanded the claim to allow him to undergo a second VA 
examination.  Review of the July 2009 examination report shows 
that the examiner reviewed the complete claims folder, including 
the Veteran's service and post-service treatment records, 
elicited from the Veteran his history of right knee complaints 
and symptoms, reviewed diagnostic test results and conducted a 
thorough physical examination.  Accordingly, the Board concludes 
that the examination report is adequate upon which to base a 
decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).
III. Analysis

The Veteran contends that his current right knee disorder is the 
result of a 1974 in-service accident, in which he fell and 
injured his knee while running during boot camp.  He states that 
he has experienced pain and other symptoms ever since the injury.

As an initial matter, the Board notes that the Veteran's service 
treatment records are void of any evidence of a right knee injury 
or a chronic right knee disorder in service.  His April 1974 
enlistment examination revealed normal findings in all areas, 
including the lower extremities.  On the concurrent medical 
history report, he indicated that he had never experienced any 
bone or joint disorders, including no arthritis, and no "trick" 
or locked knee.  The only record of the Veteran's having received 
medical treatment during the applicable period of service is a 
May 1974 treatment record, which shows that he was seen for 
complaints of pain on his left side.  While his September 1974 
service separation examination report is not of record, a 
December 1976 service reenlistment medical history report reveals 
that he reported having no physical disorders.  Similarly, with 
the exception of facial acne, the reenlistment examination report 
showed normal findings for all systems, including the lower 
extremities.  The July 1977 discharge examination report is 
negative for a right knee disorder.  On the concurrent medical 
history report, he denied bone or joint deformity, including no 
arthritis, and no "trick" or locked knee.

The Veteran's post-service treatment records show that he did not 
seek treatment for a right knee disorder until January 2004, when 
he was seen by Dr. Thomas Hamilton with complaints of right knee 
pain.  The diagnosis was right knee bursitis.  

VA treatment reports show that in May 2004, he was seen with 
complaints of his right knee "bothering him lately" due to an 
old injury in service.  At that time, the clinician also noted 
that he was suffering from obesity, and weighed 275 pounds.   The 
clinician advised him to lose weight and exercise, and referred 
him to orthopedics to obtain radiographic studies.  In July 2004, 
the Veteran underwent an MRI with a private practitioner, which 
revealed a small right knee joint effusion and two cysts.  The 
radiologist also noted that there was fibrosis of the anterior 
cruciate ligament that appeared to be "most consistent with 
fibrosis from an old injury."  Upon reviewing the MRI, the VA 
orthopedist diagnosed the Veteran with internal derangement of 
the right knee.

In July 2008, the Veteran was afforded a VA joints examination, 
at which time, the examiner noted that he had reviewed the 
Veteran's complete service and relevant post-service treatment 
records.  Although the Veteran stated that the onset of his right 
knee pain was in 1974, following an in-service injury, he also 
reported that he had sustained a fall in 2003, after service, in 
which he injured his right knee.  In this regard, the Board notes 
that there are no treatment reports pertaining to such injury.  
Although the RO requested that the Veteran submit signed 
authorization forms to allow VA to obtain additional treatment 
records, the Veteran did not comply with that request.  After 
performing a physical examination and reviewing the Veteran's 
radiographic studies, the VA examiner stated that he was unable 
to determine the etiology of the Veteran's current right knee 
disability without resorting to speculation.  In this respect, he 
explained that, in addition to noting that there was no evidence 
of a right knee injury in service, he observed that the Veteran 
had suffered an additional injury outside of service.  He also 
noted that his 2004 MRI was unremarkable.  He concluded that he 
was unable to opine without pure speculation that the Veteran's 
current right knee pain was not due to obesity, another injury or 
from the stress of boot camp.  

In July 2009, the Veteran underwent a second VA joints 
examination.  The clinician noted that he had reviewed the 
service treatment and post-treatment records, performed a 
physical examination, and reviewed the radiological findings.  
Based on his review, he concluded that it was less likely than 
not that the Veteran's current right knee disability was 
causally-related to active duty service.  He explained that, 
although the Veteran's service treatment reports showed no 
evidence of his having sustained a right knee injury in service, 
there was nothing on his subsequent 1976 Navy reenlistment 
examination concerning his having had a knee injury or chronic 
right knee problem at that time.  He further noted that, 
following service, the Veteran did not seek treatment for a right 
knee disorder until 2004, subsequent to his self-reported 
reported 2003 right knee injury, at which time he reported to the 
examiner that he had injured his knee in service.  He noted that 
the 2003 injury could very well be the reason for the Veteran's 
mild degenerative joint disease ("DJD") of the right knee, and 
that his obesity could increase the stress on the knee.  He 
concluded that he was unable to find enough evidence in the 
Veteran's favor to relate his DJD to active duty service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.

Based on a review of the complete evidence of record, the Board 
concludes that the probative evidence is against the Veteran's 
claim of entitlement to service connection for a right knee 
disorder.  In this regard, the Board has considered whether 
service connection is warranted either on a direct or presumptive 
basis for such.

With regard to granting service connection on a direct basis, the 
Board finds the most probative evidence to be the July 2009 VA 
examination report, in which the examiner specifically stated 
that he had reviewed the complete claims folder, including the 
previous July 2008 examination report, as well as the Veteran's 
service and post-service treatment records.  In arriving at his 
conclusion that it was less likely than not that the Veteran's 
right knee disorder was related to service, he noted that not 
only was there no indication of a right knee injury or chronic 
disorder in service or two years later when he reenlisted in the 
Navy, but that the Veteran had also sustained a right knee injury 
in 2003, a factor which made it less likely that his DJD was 
related to an in-service injury some 30 years earlier.  Moreover, 
the examiner noted that the Veteran was also obese, a factor 
which he opined could add stress to knee.  

In addition, the VA examiner noted that, despite his assertions 
of having sustained a serious right knee injury in 1974 with a 
continuity of symptomatology, the Veteran did not seek medical 
treatment for the condition after service until 2004, some 30 
years later.  In this regard, the Board notes that a prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, other than 
the Veteran's own assertions concerning his condition, there is 
no evidence that he had a right knee disorder until three decades 
after service.  Despite the statement of the radiologist who 
performed his MRI that there appeared to be residuals of an old 
injury, this doctor did not go so far as to specifically link the 
current findings to the Veteran's military service.  This fact is 
evidence that significantly weighs against his claim. 

Moreover, in regard to the fact that there is no medical evidence 
that the Veteran sustained a right knee disorder in service, the 
Board also notes that a review of his service treatment records 
for his period of Navy service beginning in 1977 shows that he 
sought treatment on several occasions for various physical 
ailments, including a sprained left ankle and right shoulder 
injury in April 1977, and a left index finger injury in August 
1977.  This would strongly appear to indicate that the Veteran 
had no reluctance about seeking medical treatment for injuries 
during service.  Yet, despite having suffered what he referred to 
as an injury, in which his right knee was "bleeding and torn up 
a lot," there is no record of his having sought treatment.  
Letter from Veteran, received October 2008.  This is further 
evidence that weighs against the Veteran's claim.  

In this respect, the Board notes that it has also considered the 
Veteran's assertions that his current right knee disorder is the 
result of an accident in service.  The Board is cognizant that 
the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board finds that joint pain is the type of symptom the Veteran is 
competent, as a lay person, to describe.  See Barr v Nicholson, 
21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, going 
to the probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In this case, a review of the evidence shows that, although the 
Veteran now claims that he has experienced right knee pain ever 
since 1974, the contemporaneous treatment reports are negative 
for any evidence of a right knee disorder, and service treatment 
reports from his military reenlistment show no evidence of any 
physical disorders whatsoever.  As discussed above, these records 
clearly show that the Veteran, by his own report, stated that he 
was not then, and had never previously experienced any right knee 
problems.  In this regard, the Court has held that, even where a 
veteran has asserted a continuity of symptomatology since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom. McManaway v. Principi, 
14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  
In light of the clear inconsistency between the Veteran's service 
records and his recent assertions made in an effort to obtain 
compensation benefits, the Board finds his contention of having a 
right knee disability since service are not credible.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), wherein the 
United States Court of Appeals for the Federal Circuit determined 
that the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was no 
objective medical evidence corroborating those symptoms at the 
time.  However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that, at the time of his 1976 reenlistment 
examination, the Veteran was found to have completely normal 
findings for the lower extremities and specifically denied all 
other pertinent medical or surgical history.

In addition, to the aforementioned evidence, the Board is relying 
on the report of a competent medical examiner, who, after 
performing a comprehensive clinical evaluation, complete with a 
review of diagnostic studies and a complete review of the 
Veteran's service treatment records, concluded that his current 
right knee disorder was less likely than not related to service.  
The Board finds that this opinion is the most probative evidence 
of record as to the relationship between the Veteran's current 
disability and service, and ultimately outweighs the Veteran's 
lay reports regarding etiology.  

Finally, with regard to granting service connection on a 
presumptive basis, the Board notes that, in addition to the 
absence of evidence of a right knee disorder in service, there is 
no evidence that the Veteran was diagnosed with right knee 
arthritis within the one-year presumptive periods following 
separation from service.  As such, service connection for DJD or 
right knee arthritis on a presumptive basis is not warranted.  

Accordingly, the Board concludes that the probative evidence of 
record does not support the Veteran's claim for service 
connection for a right knee disorder.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt rule enunciated in 38 
U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of probative evidence, that rule is not applicable in 
this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


